DETAILED ACTION
Claim Status
Claims 1-10 is/are pending.
Claims 1-10 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	TAKAYAMA ET AL (US 2017/0355863).
	TAKAYAMA ET AL ‘863 discloses a coating composition comprising:
(A) 1-60 wt% (based on the total resin solids component)  of an aqueous dispersion of a modified polyolefin;

(B) 1-80 wt% (based on the total resin solids component) of an aqueous acrylic resin and/or an aqueous polyester resin, wherein:
(i) the polyester resin has a hydroxyl value of 20-200 mg KOH/g, an acid value of 1-100 mg KOH/g, and a weight-average molecular weight of 3,000 to 100,000; 
(ii) the acrylic resin has a hydroxyl value of 20-200 mg KOH/g, and a weight-average molecular weight of 5,000-100,000;

(D) up to 60 wt% (based on the total resin solids component) of a crosslinking agent (e.g., amino resins, etc.);

• optional additives, such as, but not limited to:
(i) 1-300 wt% of a conductive pigment (based on the total resin solids component), such as coated titanium dioxide particles, etc.;
(ii) other pigments (e.g., titanium oxide, etc.);
(iii) thickeners, organic solvent, surface control agent; etc.

wherein the coating composition typically comprises 5-70 wt% solids.  Several components of the coating (e.g., acrylic resins, etc.) can be soluble in water.  The coating composition is useful for coating plastic base materials (e.g., polyolefins derived from propylene; polycarbonate; ABS resins; etc.), which have been molded into articles (e.g., vehicle exterior parts such as bumpers, 
 	Regarding claims 1-2, 4, 8-10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a coating composition comprising hydroxy-functional polyester resin (optionally in combination with hydroxy-functional acrylic resin) and amino crosslinking agent as disclosed in TAKAYAMA ET AL ‘863 as a primer for plastic automotive parts to improve adhesion with subsequently applied coatings.
	Further regarding claims 1, 8, since: (i) the coating compositions of TAKAYAMA ET AL ‘863 containing 1-80 wt% (based on the total resin solids component) of a polyester resin, (optionally in combination with an acrylic resin) and up to 60 wt% crosslinking agent; and (ii) the solid components in the coating compositions of TAKAYAMA ET AL ‘863 typically constitute 5-70 wt% of the total coating composition; the coating compositions of TAKAYAMA ET AL ‘863 can contain polyester resin in amounts of 10-20 wt% and amino crosslinking agent in amount of 2-8 wt% (based on the total coating composition).  Additionally and/or alternatively, one of ordinary skill in the art would have selected the amounts of polyester resin, optionally acrylic resin, and crosslinking agent in the total coating composition based on the specific performance properties (e.g., hardness, flexibility, adhesion properties, chemical resistance, curing characteristics, crosslink density, etc.) deemed optimal for specific applications, and/or based on the specific type of coating method (e.g., spraying, dipping, brushing, etc.) and/or apparatus used to apply said coating to a substrate.
	Regarding claim 3, one of ordinary skill in the art would have incorporated effective amounts of acrylic resins in combination with polyester resins in the coating compositions of 
	Further regarding claim 3, one of ordinary skill in the art would have selected the glass transition temperature of acrylic resins incorporated into the coating compositions of TAKAYAMA ET AL ‘863 in order to obtain specific performance properties (e.g.,  hardness, flexibility, chemical resistance, heat resistance, etc.) desired or required for specific applications.
 	Regarding claims 4, 7, one of ordinary skill in the art would have incorporated effective amounts of known pigments and/or known performance-enhancing coating additives in the coating compositions of the coating compositions of TAKAYAMA ET AL ‘863 in order to obtain specific performance properties (e.g., electrical conductivity or resistivity; coating characteristics; coloration; surface quality; etc.) required for specific applications.
	Further regarding claim 4, since one or more components of the TAKAYAMA ET AL ‘863 coating compositions are soluble in water, water functions as a solvent for the AKAYAMA ET AL ‘863 coating compositions, and can comprise 30-95 wt% of the coating composition (based on the typical solids content of 5-70 wt%).
	Regarding claim 5, it is well known in the art that the term “titanium oxide” generally encompasses titanium dioxide.

Claims 1-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	BEDERKE ET AL (US 5,663,233).
	BEDERKE ET AL ‘233 discloses a coating composition comprising a binding agent containing:


(b) 1-80 wt% of a hydroxy-functional (meth)acrylic copolymer, wherein the acrylic resin has a hydroxyl value of 30-200 mg KOH/g, a glass transition value of -20 ºC to 80 ºC, and a weight-average molecular weight of 2,000-20,000;

(c) 10-60 wt% of a crosslinking agent (e.g., aminoplastic resins, etc.);

• optional additives (e.g., pigments such as titanium dioxide; flow control agents; rheology modifiers; etc.);

 • organic solvent (e.g., butyl acetate; butanol; xylene; etc.).


Illustrative, non-limiting examples of the coating composition comprise approximately 50 wt% solids. The coating composition is applied to substrates and cured to form a coated article (e.g., vehicle parts, etc.). (entire document, e.g., line 36, col. 1 to line 14, col. 2; line 58, col. 3 to line 25, col. 4; line 49-52, col. 4; line 7-31, col. 5; line 5-18, 37-43, col. 6; line 8-21, col. 7; etc.) 
  	Regarding claims 1-6, 8, 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a coating composition comprising hydroxy-functional polyester resin in combination with hydroxy-functional acrylic resin and an amino crosslinking agent as disclosed in BEDERKE ET AL ‘233 as a durable coating for automotive body and parts.
	Further regarding claims 1, 8, since: (i) the coating compositions of BEDERKE ET AL ‘233 containing a binding agent comprising 1-80 wt% of a polyester resin, 1-80 wt% of an acrylic resin, and 10-60 wt% crosslinking agent; and (ii) the binding agent in the coating compositions of BEDERKE ET AL ‘233 can constitute about 50 wt% of the total coating composition; the coating compositions of BEDERKE ET AL ‘233 can contain polyester resin in 
	Regarding claims 4, 7, one of ordinary skill in the art would have incorporated effective amounts of known pigments (conductive and/or non-conductive) and/or known performance-enhancing coating additives in the coating compositions of the coating compositions of BEDERKE ET AL ‘233 in order to obtain specific performance properties (e.g., electrical conductivity or resistivity; coating characteristics; coloration; surface quality; etc.) required for specific applications.
	Further regarding claim 4, since the solids content of the coating compositions of BEDERKE ET AL ‘233 is typically (but not limited to) about 50 wt%, the BEDERKE ET AL ‘233 coating compositions can contain about 50 wt% organic solvent.  Additionally and/or alternatively, one of ordinary skill in the art would have selected the amount of solvent in the BEDERKE ET AL ‘233 coating compositions based on the specific type of coating method (e.g., spraying, dipping, brushing, etc.) and/or apparatus used to apply said coating to a substrate.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
  	• TAKAYAMA ET AL (US 2017/0355863), 
or
 	• BEDERKE ET AL (US 5,663,233);
 		as applied to claims 1, 4 above, 
 	and further in view of DRESCHER ET AL (US 2006/0223953).
	DRESCHER ET AL ‘953 discloses that it is well known in the art to incorporate various conventional additives (e.g., leveling agents; rheology control agents such as cellulose acetate butyrate, etc. in typical amounts of up to 30 wt% based on the total amount of solids; etc.) into coating compositions (e.g., primers, etc.) in order to modify and/or optimize the coating characteristics of the coating compositions and the physical properties of the resulting coatings. (paragraph 0062-0063, etc.)
	Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of known conventional pigments and/or performance-enhancing coating additives as suggested by DRESCHER ET AL ‘953 in the coating compositions of the coating compositions of TAKAYAMA ET AL ‘863 (or BEDERKE ET AL ‘233) in order to obtain specific performance properties (e.g., electrical conductivity or resistivity; coating characteristics; coloration; surface quality; etc.) required for specific applications.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	VAES ET AL (US 2010/0266758) disclose coating compositions containing hydroxy-functional polyester resin, hydroxy-functional acrylic resin, and amino crosslinking agent.
	TSUDA ET AL (US 2019/0168255) disclose coating compositions containing cellulose acetate butyrate as a rheology control agent.
	TREMPER, III ET AL (US 7,144,526) and MILIC ET AL (US 6,958,367) and SACHARSKI ET AL (US 6,360,974) disclose coatings containing hydroxy-functional polyester resin and additives.
	PROUVOST ET AL (US 2013/0224413) and HAYASHI ET AL (US 2011/0108426) disclose polyester-based coatings.
	GEBREGIORGIS ET AL (US 2011/0256320) disclose acrylic-based coatings.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 28, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787